Mr. President, on
behalf of my delegation, allow me to congratulate
Mr. Jan Eliasson on his election to preside over this
session of the General Assembly. I should like also to
take this opportunity to pay tribute to his predecessor
for the exemplary manner in which he guided the work
of the fifty-ninth session of the Assembly.
Allow me also to thank the Secretary-General,
Mr. Kofi Annan, for his inspiring report entitled “In
larger freedom: towards development, security and
human rights for all”.
It was 40 years ago today that the Maldives was
admitted to the membership of the United Nations. We
are very proud of that milestone. We were then the
smallest country to have joined the United Nations, a
fact which led to questions being asked in some
quarters as to the viability of full membership for small
States and their ability to assume it. We survived the
so-called mini-State debate, thereby reinforcing the
concept of the sovereign equality of all States,
regardless of size. We also survived the cold war
without losing the peace and stability that have been so
essential to the social and economic progress of our
people.
But today we are facing a much more challenging
task and much more serious questions about the
economic viability of the country, whose economy has
been devastated by the Indian Ocean tsunami.
Compared to other affected countries, the loss of life
and property damage in the Maldives were small in
absolute numbers. But in proportionate terms, we are
the worst-affected country.
Some 62 per cent of the gross domestic product
has been destroyed. More than 7 per cent of the
population is internally displaced. The social and
economic infrastructure was damaged or destroyed in
over one quarter of all inhabited islands, 12 of which
are now nothing but rubble.
Given the nationwide scale of destruction, timely
assistance from the international community was
crucial in dealing with the emergency relief
requirements. We thank all nations, peoples and
organizations for their generosity.
I would also like to extend a special vote of
appreciation and thanks to President Bill Clinton, the
United Nations Special Envoy for Tsunami Recovery,
for his commitment and leadership in coordinating
international efforts to assist affected countries with
the recovery. We are particularly grateful for his
continued engagement, given that nearly nine months
after the tsunami, the situation in the country has not
eased.
There are still major funding gaps in the national
economic recovery programme. An economy which
had grown at an average of 8 per cent per annum
during the past two decades is now forecast to contract
by 3 per cent. Rising oil prices, unforeseen tsunami-
related expenditures and tourism revenue shortfall are
creating significant financial pressures requiring, for
the first time in our history, budget support from
donors.
As a small country, the Maldives lays great store
on assistance from the international community for its
survival. We hope that our appeals for assistance will
result in the extension of the support that is required to
tide us over the current blip in the economy.
It is ironic that just six days before the tsunami
struck, the Assembly had voted to begin a transition
period for the Maldives for graduation from least
developed country status. While we recognize the
achievements of our people through their diligent
efforts and the support of the donor community, it is
vital that trade preferences and other concessions not
be phased out through graduation before the country
recovers from the extensive destruction caused by the
tsunami.
The tsunami that struck the Indian Ocean was a
grim reminder of the ferocity of the elements and the
helplessness of communities exposed to natural
disasters. Just as we support the establishment of a
tsunami early warning system for the Indian Ocean,
our thoughts are also with the millions of people in the
United States, India, China, Japan and elsewhere who
recently have faced extreme weather events which
brought unprecedented death, destruction and pain. Our
hearts go out to those in New Orleans affected by
Hurricane Katrina.
17

One cannot overstate the importance of protecting
the environment and saving lives. There is no longer a
frontline comprising only small low-lying island
States. Indeed, climate change can cause destruction
anytime and anywhere. Prevention is the only option
when there is no cure. We hope that the Kyoto Protocol
will be implemented with full effectiveness.
Small States have the narrowest margins of safety
and the least ability to mitigate or overcome
environmental catastrophes. We would like to assert
the critical importance of the early and effective
implementation of the Mauritius Strategy for Small
Island Developing States.
Not only is the Maldives seeking to build back
better after the tsunami but we are also going through a
historic transformation of the governance structures of
the country. The Agenda for Democracy and Reform
being pursued by the Government focuses not only on
making the Maldives a twenty-first century democracy,
but also on strengthening human rights protection.
With the acceleration of the Government’s reform
programme over the past two years, sweeping changes
have been brought to the political landscape of the
Maldives. Political pluralism has been strengthened by
introducing, for the first time in the country’s history, a
multiparty system. The country is also undertaking
unprecedented legal and judicial reforms aimed at a
comprehensive modernization of the criminal justice
system in order to bring it into compliance with
international norms and standards.
A Constitutional Assembly is in session to draw
up a modern democratic constitution to embed liberal
democracy in the country and strengthen adherence to
international standards in civil liberties and the
protection of human rights.
Just last week, the Maldives signed on to the
Optional Protocol to the Convention against Torture
and Other Cruel, Inhuman or Degrading Treatment or
Punishment. We are already committed to full
transparency and openness in safeguarding human
rights in the Maldives. We believe that the engagement
of the international community is one of the strongest
safeguards in protecting human rights. We have already
acceded to a number of conventions on human rights
and we are confident that the measures currently under
way in the national reform programme will enable us
to fully comply with and become parties to the
International Covenant on Civil and Political Rights
and the International Covenant on Economic, Social
and Cultural Rights.
To recall Sir Winston Churchill, it would not be
enough to say that we will do all that we can. Rather,
we would like to say that we will do all that is
required, and then some, to ensure that our people live
in larger freedom, as envisaged in the United Nations
Charter.
We are mindful that under Article 2, paragraph 7,
of the United Nations Charter Member States are not
required to submit matters within their domestic
jurisdiction for settlement in United Nations forums,
but the Maldives believes that its aspirations to build a
modern and mature democracy are important enough to
be articulated before this Assembly. Moreover, given
our limited resources and dearth of technical expertise,
the support of the international community is vital for
the success of the ambitious democracy project being
pursued by the Government. We are indeed encouraged
by the initiative to establish a Democracy Fund. I
gratefully acknowledge the support being extended to
us by the United Nations system and our bilateral
partners in this historic enterprise in the Maldives.
Today, on the occasion of the fortieth anniversary
of the admission of the Maldives to the United Nations,
my President wrote to the Secretary-General thanking
him and the United Nations membership for their
collaboration and support over the past four decades on
matters of crucial national interest to the Maldives: we
recall the support given by this Assembly to the
requirements of protection and security of small States;
we acknowledge the important role played by the
United Nations membership in advancing efforts to
protect the global environment; and we are gratified by
the assistance that we are getting towards the
attainment of the Millennium Development Goals
(MDGs). Already we are on track for attaining most of
the MDGs.
We hope that the outcome document of the High-
level Plenary Meeting (resolution 60/1) will expedite
the march of countries towards attainment of the
MDGs and towards conquering disease, despair and
deprivation.
The July bombings in London and other incidents
of terrorism have shocked and horrified us. We hope
that measures agreed upon to combat international
terrorism, strengthen peace and international security,
promote peacebuilding and strengthen the United
18

Nations machinery on human rights protection will be
followed up effectively.
Sound multilateralism is crucial to our quest for a
better world in an age of globalization. It is therefore
important that the effectiveness of the United Nations
be strengthened.
We welcome the proposals made by the
Secretary-General on all aspects of United Nations
reform. While we recognize the need for
comprehensive reforms, we hope that the reforms of
the Security Council will be completed before the
year’s end in order to enable it to reflect more fully the
realities of the twenty-first century. Our support of the
Group of Four proposal is based on those
considerations and we hope that there will be wide
support for it.
We have consistently expressed concern about
conflict and tension in the Middle East. We are
encouraged by the Israeli withdrawal from the Gaza
Strip. We hope that this will be a first step in the
movement towards a just and lasting peace in the
Middle East.
In conclusion, allow me to reiterate the firm
commitment of the Maldives to the principles and
purposes enshrined in the United Nations Charter. We
will work with the other members of the international
community to uphold and promote those lofty
objectives.
We seek a world, as envisioned 60 years ago in
the United Nations Charter, of all peoples living in
larger freedom, free from want, free from fear and with
the dignity that God almighty bestowed on all of us.